DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 10/07/2021, concerning Application No. 16/768,849. The amendments to the specification, the drawings, and the claims filed on 10/07/2021 are acknowledged. Presently, Claims 1-10 and 12-21 remain pending, with Claim 11 cancelled and Claim 21 newly added. 

Drawings
The drawings were received on 10/07/2021. These drawings are acceptable.

Specification
The use of the terms “EagleEye®” in Para. [0041], “KAPTON™” in Para. [0043], “Upilex®” in Para. [0043], “TEFLON®” in Para. [0043], “DELRIN®” in Para. [0047], and “PEEK” in Para. [0047], which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claims 2-9 and 21 are objected to because of the following informalities: 
In Claims 2-9 and 21, line 1 of each claim, the limitation “The device of claim…” should be changed to “The intraluminal imaging device of claim…” because Claim 1 specifically sets forth an “intraluminal imaging device” in line 1 of the currently amended Claim 1; and
In Claim 21, line 3, the limitation “the plurality of transducer elements” should be changed to “the plurality of ultrasound transducer elements” because Claim 21 depends from Claim 1, which previously recites the limitation “a plurality of ultrasound transducer elements” in line 10 of the currently amended Claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 10, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 11, 14, and 19 of copending Application No. 16/768,941 (hereinafter Jacobs ‘941) in view of Nix et al. (US 2002/0087083 A1, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Nix). 
Regarding Claim 1 of the current application, Claim 1 of Jacobs ‘941 discloses an intraluminal imaging device (Jacobs ‘941, Claim 1, line 1), comprising: a flexible elongate member configured to be inserted into a body lumen of a patient, the flexible elongate member comprising a proximal portion lines 2-3); and an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member (lines 4-5), the imaging assembly comprising: a support member (line 6); a flexible substrate positioned around the support member (line 7); a plurality of ultrasound transducer elements integrated in the flexible substrate (lines 10-11); and a plurality of control circuits disposed on the flexible substrate (lines 12-13). Claim 1 of Jacobs ‘941 lacks wherein the flexible substrate comprises a plurality of first regions and a plurality of second regions alternating with the plurality of first regions. Claim 1 of Jacobs ‘941 also lacks wherein the plurality of control circuits are specifically disposed on the plurality of first regions, wherein the plurality of control circuits are spaced from one another by the plurality of second regions, and wherein each control circuit of the plurality of control circuits is disposed radially inward relative to the plurality of second regions.
However, in the same field of endeavor of ultrasonic imaging catheters, Nix discloses (Figs. 1-8 and 15-16) an intraluminal imaging device (see, e.g., Abstract, Fig. 1, and Para. [0034]; also see, e.g., rejection under 35 U.S.C. 102(a)(1) of Claim 1 below), wherein the flexible substrate (flexible substrate 6) comprises a plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on) and a plurality of second regions (slots 14) alternating with the plurality of first regions (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on); and wherein the plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) are disposed on the plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), wherein the plurality of control circuits (4a, 4b, 4c, 4d) are spaced from one another by the plurality of second regions (14) (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), and wherein each control circuit of the plurality of control circuits (4a, 4b, 4c, 4d) is disposed radially inward relative to the plurality of second regions (14) (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14; also see, e.g., Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention of the claimed invention to have modified the flexible substrate recited in Claim 1 of Jacobs ‘941 to comprise a see, e.g., Para. [0070] and [0072]).
Regarding Claim 3 of the current application, Claim 4 of Jacobs ‘941 discloses wherein the distal portion of the support member comprises a spool configured to receive the plurality of ultrasound transducer elements (Jacobs ‘941, Claim 4, lines 1-2).
Regarding Claim 10 of the current application, Claim 11 of Jacobs ‘941 discloses a method of assembling an intraluminal imaging device (Jacobs ‘941, Claim 11, line 1), the method comprising: providing a flexible substrate having a plurality of ultrasound transducer elements integrated therein (lines 2-4); locating a plurality of control circuits on the flexible substrate (line 5); and positioning the flexible substrate around a support member (line 6). Claim 11 of Jacobs ‘941 lacks wherein the flexible substrate has a plurality of first regions, and a plurality of second regions alternating with the plurality of first regions. Claim 11 of Jacobs ‘941 also lacks locating the plurality of control circuits specifically on the plurality of first regions, wherein the plurality of control circuits are spaced from one another by the plurality of second regions; and positioning the flexible substrate around the support member specifically such that each control circuit of the plurality of control circuits is disposed radially inward relative to the plurality of second regions.
However, in the same field of endeavor of ultrasonic imaging catheters, Nix discloses (Figs. 1-8 and 15-16) a method of assembling an intraluminal imaging device (see, e.g., Abstract, Figs. 1 and 15, and Para. [0006] and [0034]; also see, e.g., rejection under 35 U.S.C. 102(a)(1) of Claim 10 below), the flexible substrate 6) (see, e.g., Para. [0035-0036] and [0043-0044]) having a plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), and a plurality of second regions (slots 14) alternating with the plurality of first regions (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on); locating a plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) on the plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), wherein the plurality of control circuits (4a, 4b, 4c, 4d) are spaced from one another by the plurality of second regions (14) (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on); and positioning the flexible substrate (6) around a support member (flexible plastic tubular body member 2) (see, e.g., Figs. 1 and 8, where the flexible substrate 6 is shown to be positioned on the outside and around the flexible plastic tubular body member 2) such that each control circuit of the plurality of control circuits (4a, 4b, 4c, 4d) is disposed radially inward relative to the plurality of second regions (14) (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14; also see, e.g., Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”).
It would have been obvious to one of ordinary skill in the art at the time of the invention of the claimed invention to have modified the flexible substrate recited in Claim 11 of Jacobs ‘941 to have a plurality of first regions and a plurality of second regions alternating with the plurality of first regions, and to have modified the plurality of control circuits recited in Claim 11 of Jacobs ‘941 to be located on the plurality of first regions, wherein the plurality of control circuits are spaced from one another by the plurality of second regions, and such that each control circuit of the plurality of control circuits is disposed radially inward relative to the plurality of second regions, as taught by Nix, in order to relieve mechanical stresses in the flexible substrate and in order to reduce the dimensions of the device, as recognized by Nix (see, e.g., Para. [0070] and [0072]).
Regarding Claim 16 of the current application, Claim 14 of Jacobs ‘941 discloses wherein the distal portion of the support member includes a spool sized and shaped to receive the plurality of ultrasound transducer elements (Jacobs ‘941, Claim 14, lines 1-2).
Jacobs ‘941, Claim 19, lines 1-2).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nix et al. (US 2002/0087083 A1, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Nix).

Regarding Claim 1, Nix discloses (Figs. 1-8 and 15-16) an intraluminal imaging device (see, e.g., Abstract, Fig. 1, and Para. [0034]), comprising: 
a flexible elongate member (main flexible plastic tubular body 1, flexible plastic tubular body member 2, sleeve 7) (see, e.g., Para. [0034-0036]) configured to be inserted into a body lumen of a patient (see, e.g., Para. [0038], lines 1-4, “The distal end of the assembly as a whole is provided with a so-called "soft-tip" in the form of a moulding 10 which is shaped to facilitate the insertion and positioning of the catheter into the artery of a patient”), the flexible elongate member (1, 2, 7) see, e.g., Para. [0034], lines 1-6, “FIG. 1 illustrates a known type of catheter comprising a main flexible plastic tubular body 1 to the distal end of which is mounted a flexible plastic tubular body member 2, the latter being typically about twenty five centimetres long. The distal end of the body 2 carries an ultrasonic transducer array 3”, and Fig. 1, where the flexible plastic tubular body member 2 corresponds to the claimed distal portion of the flexible elongate member, and where the main flexible plastic tubular body 1 corresponds to the claimed proximal portion of the flexible elongate member); and 
an ultrasound imaging assembly disposed at the distal portion of the flexible elongate member (1, 2, 7) (see, e.g., Para. [0034], lines 5-8, “The distal end of the body 2 carries an ultrasonic transducer array 3 which is made up, in this embodiment, of sixty four discrete transducer elements made of a ceramic material such as PZT” and Figs. 1-2, where the imaging assembly comprising the ultrasonic transducer array 3 is shown to be positioned at the distal end portion of the flexible member 2), the imaging assembly comprising: 
a support member (flexible plastic tubular body member 2) (see, e.g., Figs. 1-2 and 8); 
a flexible substrate (flexible substrate 6) (see, e.g., Para. [0035-0036] and [0043-0044]) positioned around the support member (2) (see, e.g., Figs. 1 and 8, where the flexible substrate 6 is shown to be positioned on the outside and around the flexible plastic tubular body member 2), wherein the flexible substrate (6) comprises a plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on) and a plurality of slots 14) alternating with the plurality of first regions (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on); 
a plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) integrated in the flexible substrate (6) (see, e.g., Figs. 1, 4, and 8, and Para. [0035], lines 1-2, “The transducer array 3 and multiplexer arrangement 4 are carried by flexible substrate 6”); and 
a plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) disposed on the plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), wherein the plurality of control circuits (4a, 4b, 4c, 4d) are spaced from one another by the plurality of second regions (14) (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), and wherein each control circuit of the plurality of control circuits (4a, 4b, 4c, 4d) is disposed radially inward relative to the plurality of second regions (14) (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14; also see, e.g., Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”).

Regarding Claim 8, Nix discloses the device of Claim 1, further disclosing (Figs. 1-8 and 15-16) wherein the flexible substrate (flexible substrate 6) includes circuitry (conductive tracks/electrical connections 13) enabling lateral communication between control circuits of the plurality of control circuits (multiplexer arrangement 4) (see, e.g., Para. [0035], lines 1-2, “The transducer array 3 and multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-5, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6 by means of known printed circuit techniques”, and Para. [0076], lines 1-4, “The integrated circuits are fabricated with bumps of tin-lead solder attached to their connector pads. They are then aligned over the electrical connection 13 using a flip-chip alignment system, and placed on the substrate”, and Figs. 4-7, where the conductive tracks/electrical connection 13 is shown to be positioned/extended between each of the four multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4, therefore, lateral communication between each of the four multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4 is enabled through the conductive tracks/electrical connection 13). 

Regarding Claim 10, Nix discloses (Figs. 1-8 and 15-16) a method of assembling an intraluminal imaging device (see, e.g., Abstract, Figs. 1 and 15, and Para. [0006] and [0034]), the method comprising: 
providing a flexible substrate (flexible substrate 6) (see, e.g., Para. [0035-0036] and [0043-0044]) having a plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) integrated therein (see, e.g., Figs. 1 and 8, and Para. [0035], lines 1-2, “The transducer array 3 and multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0006], lines 2-4, “a method of manufacturing an ultrasonic transducer array a plurality of discrete ceramic transducer elements are formed on an initially flat flexible substrate”), a plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), and a plurality of second regions (slots 14) alternating with the plurality of first regions (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on); 
locating a plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) on the plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), wherein the plurality of control circuits (4a, 4b, 4c, 4d) are spaced from one another by the plurality of second regions (14) (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on); and
positioning the flexible substrate (6) around a support member (flexible plastic tubular body member 2) (see, e.g., Figs. 1 and 8, where the flexible substrate 6 is shown to be positioned on the outside and around the flexible plastic tubular body member 2) such that each control circuit of the plurality of control circuits (4a, 4b, 4c, 4d) is disposed radially inward relative to the plurality of second regions (14) (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14; also see, e.g., Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”).

Regarding Claim 18, Nix discloses the method of Claim 10, further disclosing (Figs. 1-8 and 15-16) wherein the flexible substrate (flexible substrate 6) includes circuitry (conductive tracks/electrical connections 13) enabling lateral communication between control circuits of the plurality of control circuits (multiplexer arrangement 4) (see, e.g., Para. [0035], lines 1-2, “The transducer array 3 and multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-5, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6 by means of known printed circuit techniques”, and Para. [0076], lines 1-4, “The integrated circuits are fabricated with bumps of tin-lead solder attached to their connector pads. They are then aligned over the electrical connection 13 using a flip-chip alignment system, and placed on the substrate”, and Figs. 4-7, where the conductive tracks/electrical connection 13 is shown to be positioned/extended between each of the four multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4, therefore, lateral communication between each of the four multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4 is enabled through the conductive tracks/electrical connection 13).

Regarding Claim 21, Nix discloses the device of Claim 1, further disclosing (Figs. 1-8 and 15-16) wherein the plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) comprise a first outer profile (see, e.g., Figs. 8 and 16, where the multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown having an outer profile/outer surface), wherein the plurality of second regions (slots 14) comprise a second outer profile (see, e.g., Figs. 8 and 16, where the slots 14 in the flexible substrate 6 are shown having an outer profile/outer surface), and wherein the plurality of transducer elements (transducer array 3, piezo-electric transducer elements 11) comprise a third outer profile (see, e.g., Figs. 8 and 16, where the piezo-electric transducer elements 11 of the transducer array 3 are shown having an outer profile/outer surface), wherein the first outer profile does not extend beyond the second outer profile and the third outer profile (see, e.g., Fig. 16, where the first outer profiles/outer surfaces of each of the multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be smaller in diameter compared to the second outer profiles/outer surfaces of each of the slots 14 in the flexible substrate 6 and compared to the third outer profile/outer surface of the piezo-electric transducer elements 11 of the transducer array 3; also see, e.g., Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2002/0087083 A1, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Nix), as applied to Claims 1 and 10 above, in view of Millett et al. (US 2014/0180143 A1, previously cited by the Examiner on 07/07/2021, hereinafter Millett).

Regarding Claim 2, Nix discloses the device of Claim 1, further disclosing (Figs. 1-8 and 15-16) wherein the support member (flexible plastic tubular body member 2) comprises a proximal portion and a distal portion (see, e.g., Para. [0034], lines 5-6, “The distal end of the body 2 carries an ultrasonic transducer array 3”, and Para. [0036], lines 1-3, “The tip body 2 has a sleeve 7 which is secured at its proximal end to the distal end of the main catheter body 1 and at its distal end to the substrate 6”, and Figs. 1 and 8, where the proximal portion of the flexible plastic tubular body member 2 is shown to be configured to the multiplexer arrangement 4 and main inner body 9, and where the distal portion of the flexible plastic tubular body member 2 is shown to be configured to the transducer array 3 and moulding 10), the proximal portion comprising the plurality of control circuits (multiplexer arrangement 4) therein (see, e.g., Figs. 1 and 8, where the multiplexer arrangement 4 is shown to be positioned on the proximal portions of the flexible plastic tubular body member 2 and of the flexible substrate 6 in relation to the transducer array 3).
Nix does not disclose wherein the proximal portion comprises a plurality of recesses each configured to receive a control circuit of the plurality of control circuits therein.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) an intraluminal imaging device (intravascular device 100) (see, e.g., Abstract, Fig. 1, and Para. [0006-0010]), wherein a support member (substrate 210 and sensor structure 108, 308) comprises a proximal portion and a distal portion (see, e.g., Para. [0035], lines 3-6, “Sensor structure 108 includes a substrate 210 having a substantially cylindrical shape… Substrate 210 includes a distal surface 211 and a proximal surface 212”, and Para. [0041], lines 3-4, “sensor structure 308 includes substrate 210 having a substantially cylindrical shape”, and Fig. 1, where the sensor structure 108 (corresponding to the claimed support member) within the intravascular device 100 and comprising the substrate 210 is shown to have a distal end closest to the distal end 105 of the device 100 and a proximal end closest to the connector 110), the proximal portion comprising a plurality of recesses (see, e.g., Para. [0008], lines 1-11, “a sensor structure for use in an intravascular device assembly may include a substrate having an elongated shape…; and an outer surface extending substantially parallel to the LA between the proximal and distal surfaces; at least one electrode disposed longitudinally within at least one recess in the outer surface of the substrate”, and Para. [0041], lines 3-11, “sensor structure 308 includes substrate 210 having a substantially cylindrical shape. Also, sensor structure 308 includes electrodes 330-1, 330-2, and 330-3 (collectively referred hereinafter as electrodes 330). Electrodes 330 are coupled to end sensor 220 through conductors 335-1, 335-2, and 335-3, respectively (hereinafter referred to as conductors 335)… electrodes 330 may be formed as indentions on substrate 210”, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface) each configured to receive a component therein (see, e.g., Fig. 3, where each of the three recesses/indentations positioned on the outer surface of the substrate 210/sensor structure 308 (corresponding to the claimed support member) is shown to be configured to receive one of the electrodes 330-1, 330-2, 330-3). In the case where the plurality of recesses on the support member of Millett is provided on the support member comprising the plurality of control circuits of Nix, then each of the plurality of control circuits on the support member of Nix can be positioned to be received by one of the plurality of recesses on the support member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nix by including that the proximal portion of the support member comprises a plurality of recesses each configured to receive a component (i.e., a control circuit of the plurality of control circuits of Nix), as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 

Regarding Claim 3, Nix modified by Millett discloses the device of Claim 2. Nix further discloses (Figs. 1-8 and 15-16) wherein the distal portion of the support member (flexible plastic tubular body member 2) comprises a spool configured to receive the plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) (see, e.g., Para. [0034], lines 5-6, “The distal end of the body 2 carries an ultrasonic transducer array 3” and Fig. 8, where the flexible plastic tubular body member 2 is shown to comprise a cylindrical spool shaped section on its distal portion that is configured to the transducer array 3/piezo-electric transducer elements 11).

Regarding Claim 4, Nix modified by Millett discloses the device of Claim 3. Nix further discloses (Figs. 1-8 and 15-16) wherein the plurality of control circuits (multiplexer arrangement 4) are longitudinally co-located with the plurality of surfaces on the support member (flexible plastic tubular body member 2) (see, e.g., Figs. 4 and 8, where the multiplexer arrangement 4 is shown to comprise four multiplexer chips 4a, 4b, 4c, 4d, and where each of the multiplexer chips are longitudinally located on one surface of the flexible plastic tubular body member 2 (i.e., forming a rectangular shape around the body 2 when positioned in the rolled configuration, as seen in Fig. 8)) and the plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) are longitudinally co-located with the spool (see, e.g., Para. [0034], lines 5-6, “The distal end of the body 2 carries an ultrasonic transducer array 3” and Fig. 8, where the flexible plastic tubular body member 2 is shown to comprise a cylindrical spool shaped section on its distal portion, and where the transducer array 3/elements 11 are shown to be longitudinally located along the cylindrical spool shaped section on the distal portion of the body 2).
Nix does not disclose the plurality of recesses.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) wherein the plurality of components are longitudinally co-located with the plurality of recesses (see, e.g., Para. [0008], lines 1-11, and Para. [0041], lines 3-11, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface, and where each of the three recesses/indentations positioned on the outer surface of the substrate 210/sensor structure 308 (corresponding to the claimed support member) is shown to be configured to receive one of the components/electrodes 330-1, 330-2, 330-3). In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Nix modified by Millett by including the plurality of recesses on the plurality of surfaces on the support member, as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 

Regarding Claim 5, Nix modified by Millett discloses the device of Claim 2. Nix further discloses (Figs. 1-8 and 15-16) wherein the plurality of control circuits (multiplexer arrangement 4) comprises four control circuits (multiplexer chips 4a, 4b, 4c, 4d) (see, e.g., Para. [0051], Para. [0070-0072], and Figs. 4-8, where the multiplexer arrangement 4 is shown to comprise four multiplexer chips 4a, 4b, 4c, 4d, and where each of the multiplexer chips are positioned on one surface of the flexible plastic tubular body member 2 (i.e., forming a rectangular shape around the body 2 when positioned in the rolled configuration, as seen in Fig. 8)). 
Nix does not disclose wherein the proximal portion of the support member comprises four recesses.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) wherein the proximal portion of the support member (substrate 210 and sensor structure 108, 308) comprises three recesses (see, e.g., Para. [0008], lines 1-11, and Para. [0041], lines 3-11, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface, each recess configured to receive one of the electrodes 330; also see, e.g., Para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Nix modified by Millett by including that the proximal portion of the support member comprises three recesses, as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 
Nix modified by Millett still does not disclose wherein the proximal portion of the support member specifically comprises four recesses.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation, to have further modified the device of Nix modified by Millett by including that the proximal portion of the support member specifically comprises four recesses (instead of three recesses as disclosed by Millett) because, as seen in MPEP § 2144.05, subsection II, under the header “Routine Optimization”, this would be seen as optimizing the number of recesses to achieve the desired functionality, as evidenced by Millett (see, e.g., Para. [0033], lines 13-27, “between one and ten electrical conductors [each positioned within a recess] and/or optical pathways extend along the length of the flexible elongate member 102 between the connector 110 and the component 108. For the sake of clarity and simplicity, the embodiments of the present disclosure described below include three electrical conductors… the number of communication pathways and the number of electrical conductors and optical pathways extending along the length of the flexible elongate member 102 is determined by the desired functionality of the component 108 and the corresponding elements that define component 108 to provide such functionality”). It is considered routine optimization because, as evidenced above in Millett, a person having ordinary skill in 

Regarding Claim 12, Nix discloses the method of Claim 10, further disclosing (Figs. 1-8 and 15-16) wherein the support member (flexible plastic tubular body member 2) comprises a proximal portion and a distal portion (see, e.g., Para. [0034], lines 5-6, “The distal end of the body 2 carries an ultrasonic transducer array 3”, and Para. [0036], lines 1-3, “The tip body 2 has a sleeve 7 which is secured at its proximal end to the distal end of the main catheter body 1 and at its distal end to the substrate 6”, and Figs. 1 and 8, where the proximal portion of the flexible plastic tubular body member 2 is shown to be configured to the multiplexer arrangement 4 and main inner body 9, and where the distal portion of the flexible plastic tubular body member 2 is shown to be configured to the transducer array 3 and moulding 10), the proximal portion including the plurality of control circuits (multiplexer arrangement 4) therein (see, e.g., Figs. 1 and 8, where the multiplexer arrangement 4 is shown to be positioned on the proximal portions of the flexible plastic tubular body member 2 and of the flexible substrate 6 in relation to the transducer array 3).
Nix does not disclose wherein the proximal portion includes a plurality of recesses each sized and shaped to receive a control circuit of the plurality of control circuits therein.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) a method of assembling an intraluminal imaging device (intravascular device 100) (see, e.g., Abstract, Fig. 1, and Para. [0006-0010]), wherein a support member (substrate 210 and sensor structure 108, 308) comprises a proximal portion and a distal portion (see, e.g., Para. [0035], lines 3-6, “Sensor structure 108 includes a substrate 210 having a substantially cylindrical shape… Substrate 210 includes a distal surface 211 and a proximal surface 212”, and Para. [0041], lines 3-4, “sensor structure 308 includes substrate 210 having a substantially cylindrical shape”, and Fig. 1, where the sensor structure 108 (corresponding to the claimed support member) within the intravascular device 100 and comprising the substrate 210 is shown to have a distal end closest to the distal end 105 of the device 100 and a proximal end closest to the connector 110), the proximal portion including a plurality of recesses (see, e.g., Para. [0008], lines 1-11, and Para. [0041], lines 3-11, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface) each sized and shaped to receive a component therein (see, e.g., Fig. 3, where each of the three recesses/indentations positioned on the outer surface of the substrate 210/sensor structure 308 (corresponding to the claimed support member) is shown to be sized and shaped to receive one of the electrodes 330-1, 330-2, 330-3). In the case where the plurality of recesses on the support member of Millett is provided on the support member comprising the plurality of control circuits of Nix, then each of the plurality of control circuits on the support member of Nix can be positioned to be received by one of the plurality of recesses on the support member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nix by including that the proximal portion of the support member comprises a plurality of recesses each sized and shaped to receive a component (i.e., a control circuit of the plurality of control circuits of Nix), as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 

Figs. 1-8 and 15-16) wherein the plurality of control circuits (multiplexer arrangement 4) comprises four control circuits (multiplexer chips 4a, 4b, 4c, 4d) (see, e.g., Para. [0051], Para. [0070-0072], and Figs. 4-8, where the multiplexer arrangement 4 is shown to comprise four multiplexer chips 4a, 4b, 4c, 4d, and where each of the multiplexer chips are positioned on one surface of the flexible plastic tubular body member 2 (i.e., forming a rectangular shape around the body 2 when positioned in the rolled configuration, as seen in Fig. 8)). 
Nix does not disclose wherein the support member comprises four recesses.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) wherein the support member (substrate 210 and sensor structure 108, 308) comprises three recesses (see, e.g., Para. [0008], lines 1-11, and Para. [0041], lines 3-11, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface, each recess configured to receive one of the electrodes 330; also see, e.g., Para. [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Nix modified by Millett by including that the support member comprises three recesses, as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 
Nix modified by Millett still does not disclose wherein the support member specifically comprises four recesses.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, through routine experimentation,  to have further modified the method see, e.g., Para. [0033], lines 13-27, “between one and ten electrical conductors [each positioned within a recess] and/or optical pathways extend along the length of the flexible elongate member 102 between the connector 110 and the component 108. For the sake of clarity and simplicity, the embodiments of the present disclosure described below include three electrical conductors… the number of communication pathways and the number of electrical conductors and optical pathways extending along the length of the flexible elongate member 102 is determined by the desired functionality of the component 108 and the corresponding elements that define component 108 to provide such functionality”). It is considered routine optimization because, as evidenced above in Millett, a person having ordinary skill in the art would be motivated to do routine experimentation to obtain the end result of providing an optimized number of recesses on the support member that are configured to receive the desired number of components (i.e. the desired number of control circuits, which is shown to be four control circuits/multiplexer chips in Nix) and that are configured to achieve the desired functionality. See MPEP § 2144.05, subsection II(A).

Regarding Claim 16, Nix modified by Millett discloses the method of Claim 12. Nix further discloses (Figs. 1-8 and 15-16) wherein the distal portion of the support member (flexible plastic tubular body member 2) includes a spool sized and shaped to receive the plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) (see, e.g., Para. [0034], lines 5-6, “The distal end of the body 2 carries an ultrasonic transducer array 3” and Fig. 8, where the flexible plastic tubular body member 2 is shown to comprise a cylindrical spool shaped section on its distal portion that is configured to the transducer array 3/piezo-electric transducer elements 11).

Regarding Claim 17, Nix modified by Millett discloses the method of Claim 16. Nix further discloses (Figs. 1-8, 12, and 15-16) wherein positioning the flexible substrate (flexible substrate 6) around the support member (flexible plastic tubular body member 2) (see, e.g., Para. [0072], lines 12-16, and Figs. 1 and 8) comprises wrapping the plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) around the spool (see, e.g., Para. [0034], lines 5-6, “The distal end of the body 2 carries an ultrasonic transducer array 3”, and Para. [0035], lines 1-2, “The transducer array 3 and multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0099], lines 1-4, “The distal end E of the body 2 of the catheter 1 is inserted into the funnel shaped passage 16a, as shown in FIG. 12, after the transducer array/multiplexer assembly has been converted from a flat to a cylindrical configuration”, and Fig. 8, where the transducer array 3/piezo-electric transducer elements 11 carried by the flexible substrate 6 is shown to be wrapped/positioned around the cylindrical spool shaped section on the distal portion of the flexible plastic tubular body member 2).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2002/0087083 A1, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Nix), as applied to Claim 1 above, in view of Sliwa et al. (US 2012/0265192 A1, with publication date 10/18/2012, hereinafter Sliwa).

Regarding Claim 6, Nix discloses the device of Claim 1, but Nix does not disclose wherein the flexible substrate comprises a plurality of slits that are positioned only distal to the plurality of control circuits. Nix does disclose the plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) (see, e.g., Para. [0034-0035], [0051], [0054], and [0068-0072]).
see, e.g., Abstract, Para. [0055], and Para. [0070]), wherein the flexible substrate comprises a plurality of slits that are positioned only distal to components disposed on the intraluminal device (see, e.g., Para. [0055], lines 4-10, “In some embodiments, while the electrode tip 1a is preferably rigid in the region immediately around the transducer, the remaining portion of the tip 1a may be flexible bendably and/or axially flexible. This can be achieved, for instance, by lasering an array of circumferential or helical slots into the walls of a hollow tubular metal tip”, where it is disclosed that multiple circumferential slots can be positioned on the walls of the tubular substrate, such that the tubular substrate may be flexible and such that the multiple circumferential slots are positioned proximal to the transducer elements but still positioned distal in relation to other components that may be disposed on the tubular substrate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nix by including that the flexible substrate comprises a plurality of slits that are positioned only distal to components disposed on the intraluminal device, as disclosed by Sliwa. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired flexibility and the desired configuration of the intraluminal device, as recognized by Sliwa (see, e.g., Para. [0055]).

Regarding Claim 7, Nix discloses the device of Claim 6, further disclosing (Figs. 1-8 and 15-16) wherein the plurality of control circuits (multiplexer arrangement 4) are spaced from the plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) in a longitudinal direction (see, e.g., Figs. 4 and 8, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be spaced from the piezo-electric transducer elements 11 of the transducer array 3 in a longitudinal direction, where the longitudinal direction is defined as the long-wise direction extending from the distal end to the proximal end of the flexible substrate 6), and wherein the plurality of control circuits (4) are permitted to be moved radially inward toward the support member (flexible plastic tubular body member 2) (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14, and in other words, where the slots 14 are shown to permit the multiplexer arrangement 4 to bend into the desired shape and be positioned abut to/moved radially inward toward the flexible plastic tubular body member 2, i.e., the multiplexer arrangement 4 is positioned abut to/moved radially inward toward the flexible plastic tubular body member 2 in order for the cross-section of the multiplexer arrangement 4 area to be smaller in diameter than the cylindrical area of the transducer array 3; also see, e.g., Para. [0070], lines 1-6, “The purpose of the slots 14 is to render the substrate 6 easily bendable along the lines of the slots and to remove material so that there can be a relatively gradual transition from the cylindrical configuration of the transducer array 3 to the rectangular configuration of the four multiplexer chips” and Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”). 
Nix does not disclose wherein the plurality of slits extend in a lateral direction perpendicular to the longitudinal direction such that the plurality of slits are arranged to permit the plurality of control circuits to be moved radially inward toward the support member.
However, in the same field of endeavor of intraluminal devices utilizing ultrasound imaging, Sliwa discloses an intraluminal device (see, e.g., Abstract, Para. [0055], and Para. [0070]), wherein the plurality of slits extend in a lateral direction perpendicular to the longitudinal direction such that the plurality of slits are arranged to permit components disposed on the intraluminal device to be moved radially inward (see, e.g., Para. [0055], lines 4-10, “In some embodiments, while the electrode tip 1a is preferably rigid in the region immediately around the transducer, the remaining portion of the tip 1a may be flexible bendably and/or axially flexible. This can be achieved, for instance, by lasering an array of circumferential or helical slots into the walls of a hollow tubular metal tip”, where the longitudinal direction is defined as the long-wise direction extending from the distal end to the proximal end of the intraluminal device, and where the lateral direction is defined as the width-wise direction that is perpendicular to the longitudinal direction and in the circumferential direction, and where it is disclosed that multiple circumferential slots (i.e., in the lateral direction) can be positioned on the walls of the tubular substrate, such that the tubular substrate may be flexible and such that components disposed on the tubular substrate may be moved radially inward toward the inner portion of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nix by including that the plurality of slits extend in a lateral direction perpendicular to the longitudinal direction such that the plurality of slits are arranged to permit components disposed on the intraluminal device to be moved radially inward, as disclosed by Sliwa. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired flexibility and the desired configuration of the intraluminal device, as recognized by Sliwa (see, e.g., Para. [0055]).

Claims 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2002/0087083 A1, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Nix), as applied to Claims 1 and 10 above, in view of Stigall et al. (US 2015/0305710 A1, with publication date 10/29/2015, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Stigall).
The applied reference Stigall has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 

Regarding Claim 9, Nix discloses the device of Claim 1, except wherein the support member is made of at least one of stainless steel or a polymer.
However, in the same field of endeavor of intravascular ultrasound (IVUS) imaging systems, Stigall discloses (Figs. 1-3 and 5-7) an intraluminal imaging device (intravascular ultrasound (IVUS) imaging system 100) (see, e.g., Abstract, Fig. 1, and Para. [0007]), wherein a support member (ferrule 301, solid uni-body 302) is made of at least one of stainless steel or a polymer (see, e.g., Para. [0007], lines 8-9, “the ferrule may be made of a metallic or a polymer” and Para. [0032], lines 8-20; also see, e.g., Abstract, Disclosed Claims 1-4, and Para. [0004-0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nix by including that the support member is made of at least one of stainless steel or a polymer, as disclosed by Stigall. One of ordinary skill in the art would have been motivated to make this modification in order to improve and optimize acoustic performance of intravascular ultrasound (IVUS) imaging systems by improving the signal-to-noise ratio associated with the IVUS imaging signals and, therefore, improving the overall quality of the IVUS image, as recognized by Stigall (see, e.g., Abstract and Para. [0002], [0022], and [0032]). 

Regarding Claim 19, Nix discloses the method of Claim 10, except wherein the support member is made of at least one of stainless steel or a polymer.
However, in the same field of endeavor of intravascular ultrasound (IVUS) imaging systems, Stigall discloses (Figs. 1-3 and 5-8) a method of assembling an intraluminal imaging device (intravascular ultrasound (IVUS) imaging system 100) (see, e.g., Abstract, Fig. 1, and Para. [0007-0008]), wherein a ferrule 301, solid uni-body 302) is made of at least one of stainless steel or a polymer (see, e.g., Para. [0007], lines 8-9, “the ferrule may be made of a metallic or a polymer” and Para. [0032], lines 8-20; also see, e.g., Abstract, Disclosed Claims 1-4, and Para. [0004-0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nix by including that the support member is made of at least one of stainless steel or a polymer, as disclosed by Stigall. One of ordinary skill in the art would have been motivated to make this modification in order to improve and optimize acoustic performance of intravascular ultrasound (IVUS) imaging systems by improving the signal-to-noise ratio associated with the IVUS imaging signals and, therefore, improving the overall quality of the IVUS image, as recognized by Stigall (see, e.g., Abstract and Para. [0002], [0022], and [0032]).

Regarding Claim 20, Nix discloses the method of Claim 10, except wherein the plurality of ultrasound transducer elements comprises a plurality of capacitive micromachined ultrasound transducers. Nix instead discloses that the plurality of ultrasound transducer elements are provided as discrete ceramic transducer elements (see, e.g., Para. [0006] and [0034]).
However, in the same field of endeavor of intravascular ultrasound (IVUS) imaging systems, Stigall discloses (Figs. 1-3 and 5-8) a method of assembling an intraluminal imaging device (intravascular ultrasound (IVUS) imaging system 100) (see, e.g., Abstract, Fig. 1, and Para. [0007-0008]), wherein a plurality of ultrasound transducer elements (ultrasound transducers 210, transducer array 202) comprises a plurality of capacitive micromachined ultrasound transducers (see, e.g., Para. [0023], lines 6-7, “the system 100 may incorporate capacitive micromachined ultrasonic transducers (CMUTs)” and Para. [0026], lines 14-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nix by including that the plurality of ultrasound see, e.g., Abstract and Para. [0002], [0022], and [0032]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US 2002/0087083 A1, cited in the Applicant’s IDS filed 06/01/2020, hereinafter Nix) in view of Millett et al. (US 2014/0180143 A1, previously cited by the Examiner on 07/07/2021, hereinafter Millett), as applied to Claim 12 above, and further in view of Sliwa et al. (US 2012/0265192 A1, with publication date 10/18/2012, hereinafter Sliwa).

Regarding Claim 14, Nix modified by Millett discloses the method of Claim 12. Nix further discloses (Figs. 1-8 and 15-16) wherein the plurality of control circuits (multiplexer arrangement 4) (see, e.g., Para. [0034-0035], [0051], [0054], and [0068-0072]) are spaced from the plurality of ultrasound transducer elements (transducer array 3, piezo-electric transducer elements 11) in a longitudinal direction (see, e.g., Figs. 4 and 8, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be spaced from the piezo-electric transducer elements 11 of the transducer array 3 in a longitudinal direction, where the longitudinal direction is defined as the long-wise direction extending from the distal end to the proximal end of the flexible substrate 6), and wherein the plurality of control circuits (4) are permitted to be moved radially inward toward the support member (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14, and in other words, where the slots 14 are shown to permit the multiplexer arrangement 4 to bend into the desired shape and be positioned abut to/moved radially inward toward the flexible plastic tubular body member 2, i.e., the multiplexer arrangement 4 is positioned abut to/moved radially inward toward the flexible plastic tubular body member 2 in order for the cross-section of the multiplexer arrangement 4 area to be smaller in diameter than the cylindrical area of the transducer array 3; also see, e.g., Para. [0070], lines 1-6, “The purpose of the slots 14 is to render the substrate 6 easily bendable along the lines of the slots and to remove material so that there can be a relatively gradual transition from the cylindrical configuration of the transducer array 3 to the rectangular configuration of the four multiplexer chips” and Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”).
Nix does not disclose [1] the plurality of recesses; [2] wherein the flexible substrate comprises a plurality of slits disposed only distal to the plurality of control circuits, and [3] wherein the plurality of slits extend in a lateral direction perpendicular to the longitudinal direction such that the plurality of slits is configured to permit the plurality of control circuits to be moved radially inward into the plurality of recesses.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) wherein the support member (substrate 210 and sensor structure 108, 308) comprises the plurality of recesses (see, e.g., Para. [0008], lines 1-11, and Para. [0041], lines 3-11, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface, each recess configured to receive one of the electrodes 330 that are moved radially inward into the respective recess/indentation). In the case where the plurality of recesses on the support member of Millett is provided on the support member comprising the plurality of control circuits of Nix, then each of the plurality of control circuits on the support 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Nix modified by Millett by including [1] the plurality of recesses on the support member, as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 
Nix modified by Millett still does not disclose [2] wherein the flexible substrate comprises a plurality of slits disposed only distal to the plurality of control circuits, and [3] wherein the plurality of slits extend in a lateral direction perpendicular to the longitudinal direction such that the plurality of slits is configured to permit the plurality of control circuits to be moved radially inward into the plurality of recesses.
However, in the same field of endeavor of intraluminal devices utilizing ultrasound imaging, Sliwa discloses an intraluminal device (see, e.g., Abstract, Para. [0055], and Para. [0070]), wherein the flexible substrate comprises a plurality of slits disposed only distal to components disposed on the intraluminal device (see, e.g., Para. [0055], lines 4-10, “In some embodiments, while the electrode tip 1a is preferably rigid in the region immediately around the transducer, the remaining portion of the tip 1a may be flexible bendably and/or axially flexible. This can be achieved, for instance, by lasering an array of circumferential or helical slots into the walls of a hollow tubular metal tip”, where it is disclosed that multiple circumferential slots can be positioned on the walls of the tubular substrate, such that the tubular substrate may be flexible and such that the multiple circumferential slots are positioned proximal to the transducer elements but still positioned distal in relation to other components that may be disposed on the tubular substrate), and wherein the plurality of slits extend in a lateral direction see, e.g., Para. [0055], lines 4-10, “In some embodiments, while the electrode tip 1a is preferably rigid in the region immediately around the transducer, the remaining portion of the tip 1a may be flexible bendably and/or axially flexible. This can be achieved, for instance, by lasering an array of circumferential or helical slots into the walls of a hollow tubular metal tip”, where the longitudinal direction is defined as the long-wise direction extending from the distal end to the proximal end of the intraluminal device, and where the lateral direction is defined as the width-wise direction that is perpendicular to the longitudinal direction and in the circumferential direction, and where it is disclosed that multiple circumferential slots (i.e., in the lateral direction) can be positioned on the walls of the tubular substrate, such that the tubular substrate may be flexible and such that components disposed on the tubular substrate may be moved radially inward toward the inner portion of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Nix modified by Millett by including that [2] the flexible substrate comprises a plurality of slits disposed only distal to components disposed on the intraluminal device, and that [3] the plurality of slits extend in a lateral direction perpendicular to the longitudinal direction such that the plurality of slits is configured to permit components disposed on the intraluminal device to be moved radially inward, as disclosed by Sliwa. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired flexibility and the desired configuration of the intraluminal device, as recognized by Sliwa (see, e.g., Para. [0055]).

Regarding Claim 15, Nix modified by Millett and Sliwa discloses the method of Claim 14. Nix further discloses (Figs. 1-8 and 15-16) the method further comprising moving the plurality of control circuits (multiplexer arrangement 4) radially inward into the support member (flexible plastic tubular body member 2) (see, e.g., Para. [0070], lines 1-6, and Figs. 8 and 16, where the slots 14 are shown to permit the multiplexer arrangement 4 to bend into the desired shape and be positioned abut to/moved radially inward toward the flexible plastic tubular body member 2, i.e., the multiplexer arrangement 4 is positioned abut to/moved radially inward toward the flexible plastic tubular body member 2 in order for the cross-section of the multiplexer arrangement 4 area to be smaller in diameter than the cylindrical area of the transducer array 3, as disclosed above with reference to Para. [0070] and [0072]).
Nix does not disclose the plurality of recesses.
However, in the same field of endeavor of intravascular devices, Millett discloses (Figs. 1-3) wherein the support member (substrate 210 and sensor structure 108, 308) comprises the plurality of recesses (see, e.g., Para. [0008], lines 1-11, and Para. [0041], lines 3-11, and Fig. 3, where the substrate 210 of the sensor structure 308 (corresponding to the claimed support member) is shown to comprise three recesses/indentations of its outer surface, each recess configured to receive one of the electrodes 330 that are moved radially inward into the respective recess/indentation). In the case where the plurality of recesses on the support member of Millett is provided on the support member comprising the plurality of control circuits of Nix, then each of the plurality of control circuits on the support member of Nix can be positioned to be received by and moved radially inward into one of the plurality of recesses on the support member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Nix modified by Millett and Sliwa by including the plurality of recesses on the support member, as disclosed by Millett. One of ordinary skill in the art would have been motivated to make this modification in order to achieve the desired shape/outer profile of the support member and, therefore, the desired shape/outer profile of the intraluminal imaging device, as recognized by Millett (see, e.g., Para. [0008], [0035], and [0041]). 

Response to Arguments
Applicant’s arguments, see Page 11 of Remarks, filed 10/07/2021, with respect to the objections to the drawings, the specification, and the claims have been fully considered and are persuasive. Therefore, the objections to the drawings, the specification, and the claims (as previously set forth in the Non-Final Rejection mailed 07/07/2021) have been withdrawn. 

Applicant's arguments, see Pages 12-13 of Remarks, filed 10/07/2021, with respect to the claim rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Regarding Nix (US 2002/0087083 A1), Applicant argues that the reference does not disclose or suggest each and every feature of independent Claims 1 and 10. Specifically, Applicant argues that Nix fails to disclose or suggest "the flexible substrate comprises a plurality of first regions and a plurality of second regions alternating with the plurality of first regions" and "the plurality of control circuits are spaced from one another by the plurality of second regions, and wherein each control circuit of the plurality of control circuits is disposed radially inward relative to the plurality of second regions", as recited in amended Claim 1.
Examiner respectfully disagrees and emphasizes that Nix does disclose each and every feature of independent Claim 1. Specifically, Nix discloses wherein the flexible substrate (flexible substrate 6) comprises a plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on) and a plurality of second regions (slots 14) alternating with the plurality of first regions (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on). Nix further discloses wherein the plurality of control circuits (multiplexer chips 4a, 4b, 4c, 4d of the multiplexer arrangement 4) are disposed on the plurality of first regions (see, e.g., Para. [0035], lines 1-2, “multiplexer arrangement 4 are carried by flexible substrate 6”, and Para. [0054], lines 1-4, “each multiplexer is in the form of an integrated circuit and this integrated circuit can itself be flip-chip bonded to the circuit comprising electrical connections 13 which are formed on the substrate 6”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of first regions correspond to the disclosed regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), wherein the plurality of control circuits (4a, 4b, 4c, 4d) are spaced from one another by the plurality of second regions (14) (see, e.g., Para. [0068-0069], “Slots 14 are formed between adjacent multiplexer chips 4a,4b; 4b,4c; and 4c,4d”, and Para. [0070-0072], and Figs. 4-8, where the claimed plurality of second regions correspond to the disclosed regions of the flexible substrate 6 on which each of the slots 14 are positioned in, and where each of the slots 14 are shown to be positioned in an alternating configuration with each of the regions of the flexible substrate 6 on which each of the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are positioned on), and wherein each control circuit of the plurality of control circuits (4a, 4b, 4c, 4d) is disposed radially inward relative to the plurality of second regions (14) (see, e.g., Figs. 8 and 16, where the multiplexers 4a, 4b, 4c, 4d of the multiplexer arrangement 4 are shown to be disposed radially inward relative to the outer profiles/outer surfaces of each of the slots 14; also see, e.g., Para. [0072], lines 12-16, “it is preferable that the slots have a significant width in order to remove material from the corner of the square parameter so that the cross-section at the level of the multiplexers fits inside the final diameter of the circular transducer array”). Therefore, Nix discloses each and every feature of independent Claims 1 and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793